On Rehearing.
SOMERVILLE, J.
As appears from the original opinion, the court unanimously held that the admission of certain testimony, which was admitted against defendant’s objection, and which tended, strongly and pointedly to show that John Body was not the person Avho murdered McClurkin, was erroneous as a matter of law. The theory of the defense was and is that Body, and not the defendant, committed the murder. We were then of the opinion that there was no substantial evidence that had any tendency to implicate Body, and that the theory of his guilt did not rise above the dignity of mere suspicion; and hence our conclusion that the erroneous admission of testimony in exculpation of Body could have had no material influence upon the verdict of the jury, and was therefore not prejudicial to the defendant.
The evidence against the defendant Avas entirely circumstantial, and in many respects unusual and peculiar. As usual in such cases, it took a wide range, and included many minute circumstances.. We have reconsidered the whole evidence with a special view to its
*85tendencies with respect to the possible responsibility of Body for the crime charged against the defendant; and, in the light of this examination, we are now. all of the opinion that the composite effect of all the circumstances shown in evidence might have led the' jury, by deductions not strained nor irrational, to impute the commission of the crime to Body. As said by Chilton, J., in Campbell State, 23 Ala. 69: “Circumstances may be minute, and, considered separately, of very little importance, shedding but a dim ray of light upon the transaction sought to be elucidated; yet, when grouped together and considered in the aggregate, they may constitute a chain of evidence which draws the mind to a very satisfactory conclusion.”
The result is that we are now unable to declare that we are satisfied that the erroneous admission of the evidence referred to did not materially influence the verdict of the jury adversely to the defendant.
The application for rehearing is granted, the judgment of affirmance set aside, the judgment of the trial court reversed, and the cause remanded for another trial.
All the Justices concur, except Dowdell, C. J., not sitting.